DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Response to Amendment
Applicant’s amendments filed on 2/17/2022 to claims 1 and 12 and new claim 17 are acknowledged by the examiner.
Claim 17 remains withdrawn (see the maintained restriction below).
Claims 1-3 and 5-17 are pending.
Claim 1-3 and 5-16 are examined.

Response to Arguments
Applicant’s amendments to the claims filed on 2/17/2022 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1 and 12. Therefore, Applicant’s arguments with respect to claims 1-3 and 5-16 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Brunswick still remains relevant, because Brunswick discloses most of the structural limitations in Claim 1 and 12. Examiner continues to use teaching reference Carstens as Carstens still teaches the limitations of the sleeve being formed of a single piece of elastic fabric. Furthermore, the Grounds teaching reference still remains relevant because Grounds continues to teach the anti-adhesive coating of the pocket. Additionally, the Hayashi teaching reference still remains relevant because Hayashi continues to teach the plate being cut from an anti-adhesion treated sheet material and the Carlson teaching reference still remains relevant because Carlson continues to teach the strip capable of covering an edge portion of the plate. Accordingly, examiner continues to rely on the Grounds, Hayashi, and Carlson references in the new grounds of rejection, along with the previous teaching references of Baylor along with extrinsic evidence provided by Rich which further teaches the limitations relating to the material properties of the plate of thermoformable material in the current rejection laid out below.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without requiring a professional such as an orthopedic practitioner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant argues that “The claimed orthosis solves the problem of providing an orthosis to maintain a joint or limb, that is accurately fitted to the joint or limb, and that provides a suitable tension around the limb, without requiring a professional such as an orthopedic practitioner.” pg10. Applicant then argues that “If such an adjustment is performed by the user, it may be not appropriate.” pg11. Applicant’s arguments appear to be arguing against itself. What argument of novelty is applicant trying to claim for their invention? When adjusting tension of the orthosis, is a professional explicitly required so that the adjustment is appropriate or is user capable of adjusting the tension of the device without requiring the help of a professional such as an orthopedic practitioner? These arguments are not required if applicant’s invention is capable of being adjusted via both ways (user and professional).

Applicants arguments in regards to the limitations to claims 1 and 12 involving the sleeve being formed from a single piece of elastic fabric is not described because hook and loop fasteners form the sleeve is acknowledged but are moot. The end product of the modified invention when in use is in the form of a sleeve. In the rejection, Carstens teaches of an analogous device in the art (Figs 2-3) used to providing a therapeutic effect to a patient via an orthosis capable of holding an article that provides a therapeutic effect ([0001]) comprising a sleeve (30,36,38, see Figs 2-3; 30 forms a sleeve via hook and loop fasteners 36,38 when the device is in use,[0001], [0054]-[0055]) formed of from a single piece of elastic fabric (31, see Figs 2-3, [0001],[0054]) for the analogous of conforming to the users anatomy when worn (see Figs 2-3 and [0001], [0054]-[0055]).

In response to applicant's arguments against the Carlson, Carstens, Baylor, Fontaine, and Grounds references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants arguments that “Accordingly, none of the applied references describes and/or fairly suggests the concept of a sleeve made of a single piece of elastic fabric configured to exert alone and without requiring an adjustment a suitable tension or compression forces to mold a thermoformable plate placed in a pocket formed on the sleeve, when the sleeve is fitted to the limb of the user, and a suitable tension to maintain a joint when the plate is at the room temperature” are acknowledged but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Having “a suitable tension or compression” is not defined in the specification and does not give one of ordinary skill in the art the ability to clearly understand the meets and bound of what “a suitable tension or compression” is capable of encompassing and is thus being interpreted as best understood. 

Applicants arguments that “Brunswick and Hayashi, Carlson and Grounds cannot be deemed to teach and/or suggest the concept of the use of a particular coating to prevent embedding of threads of the claimed elastic fabric to be embedded into the plate when the latter is thermoformed. Therefore, none of the applied references render obvious the claimed coating intended to prevent such a phenomenon from occurring” are acknowledged but are not persuasive. The modified Brunswick has the necessary structure and materials and would be capable of preforming the intended use see the rejections to claims 1 and 12 below. In response to applicant's argument that “none of the applied references render obvious the claimed coating intended to prevent such a phenomenon from occurring”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Applicant’s argument regarding hindsight is acknowledged but is not persuasive. The rejections made to the pending claims are proper. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Election/Restrictions (REQUIREMENT FOR UNITY OF INVENTION)
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, claims 1-3 and 5-11, drawn to an orthosis for maintaining a limb or a joint of a human or a vertebrate animal comprising a sleeve formed from a single piece of elastic fabric, a pocket made of elastic fabric, a thermoformable plate being malleable between 65 and 75 degrees Celsius, with at least a surface on the plate or on the surface on the pocket in contact with the plate is covered with a coating the coating being configured to prevent threads of the elastic fabric from being embedded in the plate.
Group II, claims 12-16, drawn to a method of manufacturing the orthosis.
Group III, claim 17, drawn to a method of preparing the orthosis for use. 
Groups I and II lack unity of invention with Group III because even though the inventions of these groups require the technical feature of an orthosis comprising a sleeve having a pocket made of elastic fabric, a thermoformable plate, with at least a surface on the plate or on the surface on the pocket in contact with the plate is covered with a coating the coating being configured to prevent threads of the elastic fabric from being embedded in the plate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sumner Brunswick (US Patent No. 4,716,892), in view of Carstens (US 2007/0106356 A1), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1). 
Brunswick discloses an orthosis comprising a sleeve (18, see Fig 1 and 2; 18 is capable of forming into a sleeve when wrapped around a user) formed from a piece of elastic fabric (Col 4, lines 33-37), a plate (16, see Fig 1 and Fig 4) made of a thermoformable material (Col 6, lines 39-43) which is malleable at a temperature and rigid at room temperature (Col 6, lines 39-43; 16 is a thermoformable material that is malleable when heated and rigid at room temperature), a pocket formed on the sleeve and configured to receive the plate(14, see 1 and 3a), wherein at least a surface of the plate (16) or a surface made of elastic fabric of the pocket in contact with the plate when the plate is in the pocket is treated (Col 6, lines 33-38; the open cell polyether foam is protected by the nylon and is thus considered as being treated in order to handle and protect the plate from possibly burning the patient during the thermoforming process, Col 7, lines 23-29). Although Brunswick does not explicitly disclose wherein the sleeve is formed of a single piece of elastic fabric, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Brunswick with the sleeve as taught by Carstens in order to better conform to the users anatomy when worn (see Figs 2-3 and [0001], [0054]-[0055]). Although the modified Brunswick does not explicitly disclose wherein the plate is malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plate disclosed by Brunswick with the material of the plate as taught by Baylor with extrinsic evidence provided by Rich in order to provide a thermoformable plate capable of being molded at a low temperature thus allowing a quicker time to begin the molding process and thus enhancing the overall invention. Although the modified Brunswick discloses the surface of the pocket being treated, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surfaces of the pocket disclosed by Brunswick, to be treated with the coating as taught by Grounds in order to keep the plate in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the pocket ([0064] and [0069]), thus enabling quick and easy insertion and removable of the plate with respect to the pocket; and additionally would prevent treads of the elastic fabric from being embedded in the plate (see the rejection to claim 1). 

Examiner has required restriction between the examined claims originally presented (Group I and Group II) and newly submitted claim 17 (Group III) as the special technical feature is not a special technical feature as it does not make a contribution over the prior art as explained above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner Brunswick (US Patent No. 4,716,892), in view of Carstens (US 2007/0106356 A1), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1).

Regarding claim 1, Brunswick disclose of an orthosis for maintaining a limb or a joint of a human or a vertebrate animal, the orthosis comprising: 
a sleeve (18, see Fig 1 and 2; 18 is capable of forming into a sleeve when wrapped around a user) formed of a piece of elastic fabric (Col 4, lines 33-37), shaped to compress the limb or the joint (18 is elastic and is capable of being shaped and capable of compressing a limb further via 24, see Fig 1 and 2; Col 2, lines 16-35), 
a plate (16, see Fig 1 and Fig 4) made of a thermoformable material (Col 6, lines 39-43) which is in a malleable state at a temperature and in a rigid state at room temperature (Col 6, lines 39-43; 16 is a thermoformable material that is in a malleable state when heated and in a rigid state at room temperature), and 
a pocket formed on the sleeve and configured to receive the plate(14, see 1 and 3a), the pocket (14) having a shape corresponding to a shape of the plate(the shape of 14 is adjusted to fit 16 when assembled and is thus considered as corresponding in shape, see Fig 1), 
wherein at least a surface of the plate (16) or a surface made of elastic fabric of the pocket in contact with the plate when the plate is in the pocket is treated (Col 6, lines 33-38; the open cell polyether foam is protected by the nylon and is thus considered as being treated in order to handle and protect the plate from possibly burning the patient during the thermoforming process, Col 7, lines 23-29),
a thermoforming operation of the plate, the thermoforming operation including placing the orthosis on the limb or the joint with the plate in the malleable state in the pocket (during the thermoforming process, the orthosis is seen placed on a user’s limb, which includes a joint, with 16 present in 14 in a malleable state, see Figs 1 and 3; Col 6, lines 60-68 to Col 7, lines 1-8) facilitating relative movement of the plate with respect to the elastic fabric forming the pocket (Col 3, lines 3-5; 16 is allowed to move into and out of 14) during and after the thermoforming operation (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61)), and 
the sleeve is configured to provide a suitable tension around the limb or the joint (the sleeve is elastic and thus capable of providing a suitable tension around the limb or the joint when in use, see Figs 1 and 2), during the thermoforming operation which shapes the plate in the pocket to a morphology of a region of the limb or joint where the plate is applied, and when the sleeve is worn at the room temperature with the plate in the rigid state in the pocket (the plate 16 is a thermoformable material and will thus be capable of having a morphology of a region of the limb or joint where the plate is applied and when the sleeve is worn at room temperature with the plate in the rigid state in the pocket, see Fig 1 and Fig 4 and Col 6, lines 39-43). 
Brunswick does not explicitly disclose wherein the sleeve is formed of a single piece of elastic fabric. 
Carstens teaches of an analogous device in the art of (Figs 2-3) used in the art of orthosis used to providing a therapeutic effect to a patient via an orthosis capable of holding an article that provides a therapeutic effect ([0001]) comprising a sleeve (30,36,38, see Figs 2-3; 30 forms a sleeve via hook and loop fasteners 36,38 when the device is in use,[0001], [0054]-[0055]) formed of from a single piece of elastic fabric (31, see Figs 2-3, [0001],[0054]) for the analogous of conforming to the users anatomy when worn (see Figs 2-3 and [0001], [0054]-[0055]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Brunswick with the sleeve as taught by Carstens in order to better conform to the users anatomy when worn (see Figs 2-3 and [0001], [0054]-[0055]).
The modified Brunswick discloses the device above.
As combined, the modified Brunswick does not explicitly disclose wherein the plate made of a thermoformable material is malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature. 
Baylor teaches of an analogous device used in the art of maintaining and protecting a user’s joints (Figs 23 and 25-28; abstract) having an analogous sleeve (100, Figs 25-28), analogous pocket (102, see Figs 25-28),  and an analogous plate made of a thermoformable material, wherein the plate made of a thermoformable material is malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature (85,104, see Figs 23 and 25-28; 85 and 104 are one in the same as Baylor contemplates that the material of 104 to be similar to 85 (Col 9, lines 8-15; Baylor) where 85 is preferably made of aquaplast (Col 8, lines 50-58; Baylor)) for the purpose of being easily formable thus enhancing the protection of the users joints when in use (Col 8, lines 50-58 and abstract; Baylor). Examiner notes that the material aquaplast is same material as referred to in the 3rd paragraph, pg 6 of applicant’s spec to describe the plate and will thus be malleable at a temperature between 65 and 75 degrees Celsius and ridged at room temperature. For purposes of compact prosecution, the examiner also relies on extrinsic evidence of Rich disclosing the material aquaplast as being malleable in the temperature ranges between 65 and 75 degrees Celsius ([0027]-[0028]; Rich) (140-160 degrees Fahrenheit fall in the range of 65-75 degrees Celsius) for the purpose being moldable at a low temperature and thus quicker to begin molding. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plate disclosed by Brunswick with the material of the plate as taught by Baylor with extrinsic evidence provided by Rich in order to provide a thermoformable plate capable of being molded at a low temperature thus allowing a quicker time to begin the molding process and thus enhancing the overall invention.
The modified Brunswick discloses the device above.
As combined, although Brunswick discloses the surface of the pocket being treated, Brunswick is silent wherein the surface of the pocket or the panel is covered with a coating and is silent of the coating being configured to prevent threads of the elastic fabric from being embedded in the plate, the embedding resulting from a thermoforming operation of the plate, the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric forming the pocket during and after the thermoforming operation.
Grounds teaches of an analogous device used in the art of protecting vulnerable regions of the body (see Abstract) having an analogous elastic pocket (26, see Fig 5; abstract and [0054]) and an analogous plate (44, see Fig 5; Abstract and [0056]; the examiner is interpreting the term “plate” to be defined as a smooth flat thin piece of material as referred to by the Merriam-Webster’s dictionary definition) wherein the surface of the pocket in contact with the plate when the plate is in the pocket is covered with a coating ([0054]; the inner surfaces of the pocket 26 are coated with PTFE and is thus considered as being covered) that is capable of facilitating relative movement of the plate with respect to the elastic fabric forming the pocket during and after operation ([0064] and [0069]) for the purpose of keeping the plates in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the pocket ([0064] and [0069]), thus enabling quick and easy insertion and removable of the plate with respect to the pocket.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surfaces of the pocket disclosed by Brunswick, to be treated with the coating as taught by Grounds in order to keep the plate in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the pocket ([0064] and [0069]), thus enabling quick and easy insertion and removable of the plate with respect to the pocket.
The modified Brunswick disclose the invention as discussed above.
As combined, the modified Brunswick disclose that the pocket and plate facilitating the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric of the pocket when the plate is in the pocket during and after the thermoforming operation by a coating configured to prevent treads of the elastic fabric from being embedded in the plate, the embedding from an embedding of threads of the elastic fabric resulting from a thermoforming operation of the plate (this limitation is a product-by-process limitation, where the process is "prevent treads of the elastic fabric from being embedded in the plate, the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric forming the pocket when the plate is in the pocket during and after the thermoforming operation” The structure of Brunswick, Baylor, and Grounds has the structure required by the claim (the plate and the pocket having relative movement with respect to one another during and after the thermoforming process, see Brunswick (Col 3, lines 3-5 Col 3; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61); the plate 85/104 being made of the same material noted in the applicants spec 3rd para, pg 6 and capable of being inserted and removed from a pocket, see Baylor (Figs 23,25-28, Col 8, lines 50-58, and Col 9, lines 8-15);also see Grounds, Abstract,[0054],[0056],[0064],[0066]; the pocket (26) and plate (44) having relative movement with respect to one another via coating (PTFE) allowing quick insertion and removal during and after operational use) and can therefore be expected to perform in the same manner as Applicant's. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113).

Regarding claim 2, the modified Brunswick discloses the orthosis according to claim 1. 
Brunswick further discloses wherein the pocket (14; Brunswick) is formed by a layer (20, see Fig 1) attached on an inner face of the sleeve (20 is seen attached to the modified sleeve via 32, see Fig 1 of Brunswick), the layer being configured to contact skin of the limb or the joint to be maintained (20 is configured to contact the limb of a user when in use, see Fig 1 and 3).  

Regarding claim 3, the modified Brunswick discloses the orthosis according to claim 1. 
Brunswick further discloses wherein the pocket (14) is formed by a layer (20) attached to the sleeve (Brunswick as modified by Carstens), the layer being made of a padded fabric (Col 6, lines 33-38; an open cell polyether foam with nylon on both sides; Brunswick).  

Regarding claim 6, the modified Brunswick discloses the orthosis according to claim 1. 
As combined, Grounds further discloses wherein the coating (PTFE, [0054]) is configured to reduce adhesion between the plate and inner faces of the pocket (examiner is interpreting the adherence between the plate and the inner surface of the pocket to be the van der waals forces between the two; with that being said, PTFE is a coating well known in the art of material science as being used as a surface coating to reduce the coefficient of friction between two adjacent surfaces and would therefore be seen as reducing the adhesion) during and after the thermoforming operation of the plate (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61); Brunswick).

Regarding claim 8, the modified Brunswick discloses the orthosis according to claim 1. 
Brunswick further discloses wherein the sleeve is adapted to one of the following shapes: 
a second shape of a forearm including a wrist and a proximal part of a hand and a thumb of the human (Fig 1-3), the second shape including: a distal opening (a, see annotated Fig 3) configured to receive a distal portion of the thumb (Col 4, lines 60-68), a proximal opening (b, see annotated Fig 3) configured to receive the forearm (see annotated Fig 3), and an intermediate opening (c, see annotated Fig 3; c is intermediate, relative to the a and b, see annotated Fig 3) configured to receive fingers of the hand (see annotated Fig 3), the sleeve (the modified sleeve when adorned; Brunswick as modified by Carstens) including a pocket (14) for covering the sleeve except for a portion of the sleeve covering a side of the hand (14 is capable of covering the entire sleeve except for a portion covering a side of the hand, see Figs 1 and 3), the pocket (14) being configured to receive the plate (Co 3, lines 14-16); 

    PNG
    media_image1.png
    439
    771
    media_image1.png
    Greyscale

a first shape of a distal part of a leg including an ankle and a foot of a human (Col 1, lines 66-68 to Col 2, lines 1-3), the first shape including:
 a proximal opening (x, see annotated Fig 1) configured to receive the leg, a distal opening (y, see annotated Fig 1) configured to receive a forefoot of the foot, and an intermediate opening (15d, see Fig 1) configured to receive a heel of the foot, the sleeve including two pockets for covering a malleoli of the ankle and extending between a base of the sleeve and the proximal opening of the sleeve, the two pockets being configured to respectively receive two plates of the thermoformable material; 

    PNG
    media_image2.png
    559
    539
    media_image2.png
    Greyscale

a third shape of a foot of the human (Col 1, lines 66-68 to Col 2, lines 1-3) and a proximal portion of a big toe of the foot, the third shape including:
a distal opening (a, see annotated Fig 3) configured to receive the distal portion of the big toe, a proximal opening (b, see annotated Fig 3) configured to receive the foot, and an intermediate opening (c, see annotated Fig 3) configured to receive remaining toes of the foot, the sleeve (the modified sleeve when adorned; Brunswick as modified by Carstens) including a pocket on a portion of the sleeve (14) configured to cover a portion of an internal lateral face of the foot and the big toe, the pocket (14) being configured to receive the plate (16). 

Regarding claim 9, the modified Brunswick discloses the orthosis according to claim 8. 
Brunswick further discloses wherein the sleeve (the modified sleeve when adorned; Brunswick as modified by Carstens) is adapted to the first shape (Col 1, lines 66-68 to Col 2, lines 1-3; the orthosis can be configured to be adapted to the shape of the ankle and foot; Brunswick), the sleeve being secured to a band (24, see Fig 1) configured to be wrapped around the foot and the ankle (Col 2, lines 16-35; 24 is configured to be wrapped around a portion of the body, see Figs 3,6,7,10) so as to further tighten the sleeve around the foot and the ankle (Col 2, lines 16-35) during the thermoforming operation of the plate (Col 2, lines 26-28).  

Regarding claim 12, Brunswick discloses a method of manufacturing an orthosis for maintaining a limb or a joint of a human or vertebrate animal, the method comprising:  
fabricating a sleeve (18, see Fig 1 and 2, Col 4, lines 33-37; 18 is capable of forming into a sleeve when wrapped around a user) formed of a single piece of elastic fabric (Col 4, lines 33-37), the sleeve configured to compress the limb or the joint (18 is elastic and is capable of being shaped and capable of compressing a limb via 24, see Fig 1 and 2; Col 2, lines 16-35), 
adjusting a shape of a plate (16, see Fig 1 and Fig 4) made of a thermoformable material (Col 6, lines 39-43) to a portion of the limb or the joint (Col 7, lines 16-26), the thermoformable material being in a malleable state at a temperature and in a rigid state at room temperature (Col 6, lines 39-43; 16 is a thermoformable material and is thus in a malleable state when heated and in a rigid state at room temperature)
forming a pocket on the sleeve for receiving the plate (14, see Fig 1; Col 3, lines 3-5), the pocket having a shape adjusted to that of the plate (14 is seen in a shape adjusted to that of the 16, see Fig 1), and 
covering at least one of a surface of the plate (16) or a surface made of elastic fabric of the pocket in contact with the plate when the plate is in the pocket (Col 6, lines 33-38; the open cell polyether foam is protected by the nylon and is thus considered as being covered when the device is in use in order to handle and protect the plate from possibly burning the patient during the thermoforming process, Col 7, lines 23-29) (the examiner is interpreting the term “covered” to be defined as “to lie over” as referred to by the Merriam-Webster’s dictionary definition) a thermoforming operation of the plate, the thermoforming operation including placing the orthosis on the limb or the joint with the plate in the malleable state in the pocket (during the thermoforming process, the orthosis is seen placed on a user’s limb, which includes a joint, with 16 present in 14 in a malleable state, see Figs 1 and 3; Col 6, lines 60-68 to Col 7, lines 1-8), enabling relative movement of the plate with respect to the elastic fabric forming the pocket (Col 3, lines 3-5; 16 is allowed to move into and out of 14) during and after the thermoforming operation (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61)); wherein
the piece of elastic fabric forming the sleeve (18, see Figs 1 and 2) is configured to provide a suitable tension around the limb or the joint (the sleeve is elastic and thus capable of providing a suitable tension around the limb or the joint when in use, see Figs 1 and 2), during the thermoforming operation which shapes the plate in the malleable state in the pocket to a morphology of a region of the limb or joint where the plate is applied, and when the sleeve is worn at the room temperature with the plate in the rigid state in the pocket (the plate 16 is a thermoformable material and will thus be capable of having a morphology of a region of the limb or joint where the plate is applied and when the sleeve is worn at room temperature with the plate in the rigid state in the pocket, see Fig 1 and Fig 4 and Col 6, lines 39-43).
Brunswick does not explicitly disclose wherein the sleeve is formed of a single piece of elastic fabric forming alone the sleeve. 
Carstens teaches of an analogous device in the art of (Figs 2-3) used in the art of orthosis used to providing a therapeutic effect to a patient via an orthosis capable of holding an article that provides a therapeutic effect ([0001]) comprising a sleeve (30,36,38, see Figs 2-3; 30 forms a sleeve via hook and loop fasteners 36,38 when the device is in use,[0001], [0054]-[0055]) formed of from a single piece of elastic fabric forming alone the sleeve (31, see Figs 2-3, [0001],[0054]) for the analogous of conforming to the users anatomy when worn (see Figs 2-3 and [0001], [0054]-[0055]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Brunswick with the sleeve as taught by Carstens in order to better conform to the users anatomy when worn (see Figs 2-3 and [0001], [0054]-[0055]).
The modified Brunswick discloses the device above.
As combined, Brunswick does not explicitly disclose wherein the plate made of a thermoformable material being malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature. 
Baylor teaches of an analogous device used in the art of maintaining and protecting a user’s joints (Figs 23 and 25-28; abstract) having an analogous sleeve (100, Figs 25-28), analogous pocket (102, see Figs 25-28),  and an analogous plate made of a thermoformable material, wherein the plate made of a thermoformable material is malleable at a temperature between 65 and 75 degrees Celsius and rigid at room temperature (85,104, see Figs 23 and 25-28; 85 and 104 are one in the same as Baylor contemplates that the material of 104 to be similar to 85 (Col 9, lines 8-15; Baylor) where 85 is preferably made of aquaplast (Col 8, lines 50-58; Baylor)) for the purpose of being easily formable thus enhancing the protection of the users joints when in use (Col 8, lines 50-58 and abstract; Baylor). Examiner notes that the material aquaplast is same material as referred to in the 3rd paragraph, pg 6 of applicant’s spec to describe the plate and will thus be malleable at a temperature between 65 and 75 degrees Celsius and ridged at room temperature. For purposes of compact prosecution, the examiner also relies on extrinsic evidence of Rich disclosing the material aquaplast as being malleable in the temperature ranges between 65 and 75 degrees Celsius ([0027]-[0028]; Rich) (140-160 degrees Fahrenheit fall in the range of 65-75 degrees Celsius) for the purpose being moldable at a low temperature and thus quicker to begin molding. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plate disclosed by Brunswick with the material of the plate as taught by Baylor with extrinsic evidence provided by Rich in order to provide a thermoformable plate capable of being molded at a low temperature thus allowing a quicker time to begin the molding process and thus enhancing the overall invention.
The modified Brunswick discloses the device above.
As combined, although Brunswick discloses the surface of the pocket being covered, Brunswick is silent wherein the surface of the pocket or the panel is covered with a coating and is silent of the coating being configured to prevent threads of the elastic fabric from being embedded in the plate, the embedding resulting from a thermoforming operation of the plate, the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric forming the pocket during and after the thermoforming operation.
Grounds teaches of an analogous device used in the art of protecting vulnerable regions of the body (see Abstract) having an analogous elastic pocket (26, see Fig 5; abstract and [0054]) and an analogous plate (44, see Fig 5; Abstract and [0056]; the examiner is interpreting the term “plate” to be defined as a smooth flat thin piece of material as referred to by the Merriam-Webster’s dictionary definition) wherein the surface of the pocket in contact with the plate when the plate is in the pocket is covered with a coating ([0054]; the inner surfaces of the pocket 26 are coated with PTFE and is thus considered as being covered) that is capable of facilitating relative movement of the plate with respect to the elastic fabric forming the pocket during and after operation ([0064] and [0069]) for the purpose of keeping the plates in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the pocket ([0064] and [0069]), thus enabling quick and easy insertion and removable of the plate with respect to the pocket.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surfaces of the pocket disclosed by Brunswick, to be treated with the coating as taught by Grounds in order to keep the plate in a desired structural shape ([0054]) as well as for allowing relative movement of the plate with respect to the pocket ([0064] and [0069]), thus enabling quick and easy insertion and removable of the plate with respect to the pocket.
The modified Brunswick disclose the invention as discussed above.
As combined, the modified Brunswick further disclose that the pocket and plate facilitating the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric of the pocket during and after the thermoforming operation by a coating configured to prevent treads of the elastic fabric from being embedded in the plate, the embedding from an embedding of threads of the elastic fabric resulting from a thermoforming operation of the plate (this limitation is like a product-by-process limitation, where the process is "prevent treads of the elastic fabric from being embedded in the plate, the prevention of embedding enabling relative movement of the plate with respect to the elastic fabric forming the pocket during and after the thermoforming operation” The structure of Brunswick, Baylor, and Grounds has the structure required by the claim (the plate and the pocket having relative movement with respect to one another during and after the thermoforming process, see Brunswick (Col 3, lines 3-5 Col 3; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61); the plate 85/104 being made of the same material noted in the applicants spec 3rd para, pg 6 and capable of being inserted and removed from a pocket, see Baylor (Figs 23,25-28, Col 8, lines 50-58, and Col 9, lines 8-15);also see Grounds, Abstract,[0054],[0056],[0064],[0066]; the pocket (26) and plate (44) having relative movement with respect to one another via coating (PTFE) allowing quick insertion and removal during and after operational use) and can therefore be expected to perform in the same manner as Applicant's. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113).

Regarding claim 13, the modified Brunswick discloses the method of claim 12. 
Brunswick further discloses wherein the formation of the pocket is performed by attaching a layer on an inner face of the sleeve (20 of 14 is attached to the inner face of the modified sleeve via 32, see Fig 1; Brunswick), the layer being configured to contact the skin of the limb or the joint to be maintained (Col 7, lines 16-22, see Figs 1, 2, 3, and 3a).  

Regarding claim 14, the modified Brunswick discloses the method of claim 12.
 	Brunswick further discloses further comprising: placing the plate in the pocket (Col 7, lines 16-26): heating the orthosis to a temperature sufficient to soften the plate (Col 6, lines 57-60); and placing the sleeve around the limb or joint before the plate hardens (Col 7, lines 16-33).

Claims 5, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner Brunswick (US Patent No. 4,716,892), in view of Carstens (US 2007/0106356 A1), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1), in further view of Fontaine (US Patent No. 9,492,304).

Regarding claim 5, the modified Brunswick discloses the orthosis according to claim 1. 
Brunswick further discloses wherein the sleeve is made of an elastic fabric (Col 4, lines 34-37) having a thickness (the modified sleeve 18 is seen having a thickness, see Fig 3A).
The modified Brunswick is silent where in the thickness is between 0.2 and 1.5 mm. 
Fontaine teaches of an analogous sleeve, wherein the thickness is between 0.2 and 1.5 mm (Col 3, lines 11-12) for the purpose of having the sleeve comfortably fit inside a shoe or any type of footwear (Col 4, lines 30-36).
Therefore it would have been obvious to modify the thickness disclosed by the modified Brunswick with the thickness taught by Fontaine in order to further enhance the comfort of the sleeve on a user’s foot as well as to comfortably fit inside a shoe or any type of footwear (Col 4, lines 30-36).

Regarding claim 10, the modified Brunswick discloses the orthosis according to claim 8. 
Although Brunswick further discloses wherein an outer face of the pocket (outer surface of 20 of 14, see Fig 1) is configured to contact skin of the limb or the joint to be maintained (Col 7, lines 16-22, see Figs 1, 2, 3, and 3a), a portion of the pocket (20b, see Fig 1) having an elasticity in a direction perpendicular to an axis of the limb (Col 8, lines 53-57), Brunswick is silent wherein the elasticity in the direction perpendicular to an axis of the limb greater than or equal to that in a direction parallel to the axis of the limb and wherein the outer face of the pocket is coated with a polymer gel layer.  
Brunswick teaches in another embodiment wherein the elasticity in a direction perpendicular to an axis of the limb greater than or equal to that in a direction parallel to the axis of the limb (Col 9, lines 24-34; 68 is capable of being stretched in the longitudinal and width dimensions) for the purpose of encircling the users leg, thus enhancing support to the user (Col 9, lines 8-15) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the pocket disclosed by Brunswick in view of Grounds with the material of the outer panel taught by Brunswick in order to enhance the accommodation of the brace element (Col 9, lines 48-50).
The modified Brunswick in further view of Brunswick disclose the invention above.
The modified Brunswick is silent wherein the outer face of the pocket is coated with a polymer gel layer.
Fontaine teaches of an analogous orthosis wherein the outer face of the pocket (4,40 see Figs 11,14,17) is coated with a polymer gel layer (Col 5, lines 41-44 and Col 2, lines 44-45) for the purpose of increasing the coefficient of friction of the pad to the users skin thereby preventing the pocket from slipping out of position relative the sleeve when in use (Col 2, lines 34-37).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer face of the pocket of Brunswick in view of Grounds in view of Brunswick with the polymer gel as taught by Fontaine in order to increase the coefficient of friction of the outer face of the pocket to the users skin thereby preventing the pocket from slipping out of position relative the sleeve when in use (Col 2, lines 34-37).
	
Regarding claim 11, the modified Brunswick disclose the orthosis according to claim 10.
 The modified Brunswick further disclose the orthosis further comprising a polymer gel pellet (Col 5, lines 41-44; 4 is in the shape of a pellet and is made of a material comprising a polymer gel, see Fig 1, 14, and 15; Fontaine) removably attached to the outer surface of the pocket (Col 6, lines 33-38; Fontaine) and coated with a polymer gel layer (20b; the modified Brunswick in view of Grounds as modified by Brunswick in further view of Fontaine).  

Regarding claim 16, the modified Brunswick discloses the method of claim 14. 
As combined, although Brunswick further discloses the thermoforming operation of the thermoformable plate (Col 6, lines 57-68 to Col 7, lines 1-33), the modified Brunswick is silent wherein the thermoforming operation includes placing a pellet on an area of an outer face of the pocket, before placing the sleeve around the limb or the joint, the outer face of the pocket being configured to contact skin, and the pellet being removed from the sleeve after the thermoforming operation so as to form a gap between the plate and the skin.  
	Fontaine teaches of a step of placing a pellet (4,40 is pellet shaped and is therefore considered a pellet, see Fig 1, 14, and 15) on an area of an outer face of the pocket (Col 6, lines 36-43) before placing the sleeve around the limb or the joint (4,40 is capable of being removed, therefore, 4,40 are capable of being placed on 3 before it is adorned), the outer face of the pocket configured to contact the skin (Col 6, lines 36-43), and the pellet being removed from the sleeve after the thermoforming operation so as to form a gap between the plate and the skin (Col 6, lines 36-43; 4,40 are capable of being removed) for the purpose of swapping different thickness of pads to adjust the force against the users foot and against the pocket and elastic sleeve (Col 6, lines 30-53).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoforming operation of the thermoformable plate disclosed by the modified Brunswick to include a removable pellet that applies an external force against the user and against the pocket and the elastic sleeve as taught by Fontaine in order to create an adjustable and removable force against user and against the pocket and elastic sleeve, thus improving and enhancing the desired therapeutic effectiveness to the user (Col 6, lines 30-53).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner Brunswick (US Patent No. 4,716,892), in view of Carstens (US 2007/0106356 A1), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1), in view of Hayashi (US Patent No. 6,056,713), in further view of Carlson et al. (US Patent No. 6,362,387 B1).

Regarding claim 7, the modified Brunswick discloses the orthosis according to claim 1. 
As combined, although the modified Brunswick further discloses wherein the plate (16) and an edge portion of the plate (the peripheral edges of 16, see Figs 1 and 4; Brunswick) is covered (Col 6, lines 33-38; 16 is covered by 20 of 14; Brunswick) limiting the adhesion between the plate and the inner faces of the pocket (Col 3, lines 3-5; 16 is allowed to move into and out of 14; Brunswick) (Furthermore, the PTFE coated inner faces of the pocket ([0054]; Grounds) further limits the adhesion between the plate and the inner faces of the pocket; examiner is interpreting the adherence between the plate and the inner surface of the pocket to be the van der waals forces between the two; with that being said, PTFE is a coating well known in the art of material science as being used as a surface coating to reduce the coefficient of friction between two adjacent surfaces and would therefore be seen as reducing the adhesion; Brunswick as modified by Grounds) during and after the thermoforming operation of the plate (Col 3, lines 3-5; 16 is capable of moving out of 14 to perform the thermoforming operation (Col 6, lines 57-60) and 16 is also capable of being placed into 14 after the thermoforming operation (Col 6, lines 60-61); Brunswick).  
The modified Brunswick is silent wherein the plate is cut from anti-adhesion-treated sheet material.
Hayashi teaches of an analogous plate (11, see Fig 1) wherein the plate is cut from an anti-adhesion-treated sheet material (Col 3, lines 1-5) for the purposes of making a conformable orthosis (Col 3, lines 1-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the production of the plate of the modified Brunswick with the production of the plate of Hayashi in order to easily mass produce the components necessary to make the analogous plate. 
The modified Brunswick disclose the invention above.
The modified Brunswick are silent wherein a portion of the plate edges is covered with a strip configured to refrain from adhering to inner faces of the pocket.
Carlson teaches of a strip (Col 1, lines 5-11, see Figs 1, 2, and 4) having a low coefficient of friction (12, see Fig 2; Col 42-43) with an adhesive (16, see Fig 2) that is capable of adhering to an analogous surface (Col 8, lines 53-67 to Col 9, lines 1-2) for the purpose of reducing the coefficient of friction between the two surfaces (Col 3, lines 38-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the portion of the plate edges disclosed by the modified Brunswick to have the strip taught by Carlson in order to lower the coefficient of friction between two surfaces, thus enhancing the removability of the plate from the pocket by reducing the amount of shear (Col 3, lines 38-45).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner Brunswick (US Patent No. 4,716,892), in view of Carstens (US 2007/0106356 A1), in view of Baylor (US 5,898,938) with extrinsic evidence provided by Rich (US 2016/0095737 A1), in view of Grounds (US Patent Application Publication No. 2002/0026664 A1), in view of Carlson et al. (US Patent No. 6,362,387 B1).

Regarding claim 15, the modified Brunswick discloses the method of claim 14.
the modified Brunswick is silent wherein the thermoforming operation includes covering the limb or the joint with a film prior to placing the sleeve around the limb or the joint. 
Carlson teaches of an analogous method comprising a step of covering the limb or joint with a film prior to placing the sleeve around the limb or joint (Col 1, lines 5-10; the low friction material is capable of being placed over the users skin before adorning an analogous sleeve) for the purpose of reducing the likelihood of abrasion, trauma, and ulceration in localized areas (Col 1, lines 10-11).
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoforming operation disclosed by the modified Brunswick with the step of covering the limb or joint with a film prior to placing the sleeve around the limb or joint as taught by Carlson in order to prevent friction between the orthosis and the user’s skin during use, thus reducing the likelihood of abrasion, trauma, and ulceration in localized areas (Col 1, lines 5-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,240,415, US 6,517,507 B1, US 5,769,808, US 6,199,208 B1, US 5,386,550, US 6,120,472, and US 8,968,226 B2 are considered pertinent as they relate to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/            Examiner, Art Unit 3786          


/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786